—In a proceeding to settle the account of an estate, the attorney for the decedent in an underlying medical malpractice action appeals from a decree of the Surrogate’s Court, Kings County (Bloom, S.), dated September 21, 1992, which, inter alia, directed him to pay the estate *728distributees $47,728.32 held in escrow, representing the difference between an amount he would be entitled to under Judiciary Law § 474-a and a greater amount he would be entitled to pursuant to a one-third retainer agreement.
Ordered that the decree is affirmed, without costs or disbursements.
The appellant attorney may not collect attorney’s fees, for an underlying medical malpractice claim, exceeding those amounts permissible under Judiciary Law § 474-a. His claims to the contrary are without merit (see, Judiciary Law § 474-a, as amended by L 1985, ch 294, § 15; ch 760; L 1986, ch 485, § 12; McKinney’s Cons Laws of NY, Book 1, Statutes § 393; County of Saratoga v Saratoga Harness Racing Assn., 4 NY2d 622). Bracken, J. P., Miller, Joy and Altman, JJ., concur.